     Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PRIME ENERGY AND                              :      CIVIL NO. 2:18-CV-0345
CHEMICAL, LLC,                                :
                                              :
                          Plaintiff,          :
                                              :      (Judge Kane)
             v.                               :
                                              :      (Magistrate Judge Carlson)
TUCKER ARENSBERG, P.C., et al.,               :
                                              :
                          Defendants.         :

                        MEMORANDUM AND ORDER

      I.     Factual Background

      This case has been referred to us for the purpose of resolving several discovery

disputes, including a motion to compel by the plaintiff. (Doc. 97). The background

of this dispute is thoroughly detailed by the district court in a series of opinions

addressing dispositive motions. See Prime Energy & Chem., LLC v. Tucker

Arensberg, P.C., No. CV 18-345, 2018 WL 3541862, at *1 (W.D. Pa. Jul. 23, 2018);

Prime Energy & Chem., LLC v. Tucker Arensberg, P.C., No. 2:18-CV-00345, 2019

WL 3778756, at *1 (W.D. Pa. Aug. 12, 2019). However, for purposes of our

consideration of this discovery dispute, the pertinent facts can be simply stated:

      The plaintiff, Prime Energy, is a Florida-based oil and gas company that

entered into a contractual agreement with certain businesses operated by a man

named Mark Thompson. Thompson and his businesses were clients of the defendant


                                          1
     Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 2 of 13




law firm and attorney which performed legal work relating to this transaction. This

agreement between Prime Energy and the Thompson-related entities was related to

the $3 million purchase of assets at the oil and gas property known as the “Swamp

Angel” property in McKean County, Pennsylvania. According to the plaintiff’s

complaint, in 2015 and 2016, Prime Energy engaged in a series of transactions with

Mr. Thompson and his businesses in connection with this agreement. These

transactions and their aftermath gave rise to this lawsuit. In its complaint, Prime

Energy asserts that, in connection with these transactions, the defendant law firm

and attorney engaged in a series of fraudulent activities relating to the ownership of

the property, the disposition of deposit money, concealment of other litigation

relating to the property, and other alleged cover-ups. Some of Prime Energy’s claims

in this lawsuit relate to alleged misdeeds in the course of other litigation between

Prime Energy and Thompson in 2016, litigation in which the Tucker Arensburg law

firm represented Thompson. Prime Energy also brings claims against the defendants

grounded in recklessness, negligence, and respondeat superior liability. (Doc. 50).

Prime Energy alleges that it suffered a series of significant direct and consequential

damages as a result of this fraud. (Id.)

      With Prime Energy’s claims framed in this fashion, the parties have engaged

in a course of discovery which has been at times acrimonious. As part of that

discovery, the plaintiff filed a motion to compel, which makes sweeping and



                                           2
     Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 3 of 13




somewhat hyperbolic allegations of spoliation of evidence, invites the court to

conduct an evidentiary inquest into this alleged spoliation, and seeks other far-

reaching discovery into this alleged spoliation, including further depositions,

forensic examinations, and the potential filing of an amended complaint devoted to

these spoliation claims. (Doc. 97).1

      While the motion broadly levels these grave allegations of spoliation in a

wholesale fashion, the legal and factual support proffered by the plaintiff in support

of this motion is far more modest. It seems that the gist of this motion is a claim of

spoliation based upon the fact that in the Fall of 2017 Michael Shiner, a Tucker

Arensburg attorney and named defendant in this lawsuit, turned in the firm cellphone

which he possessed in 2016 and received a replacement cellphone.2 This


1
  Prime Energy’s pleadings often require a great deal of the reader. Several factors
combine to make these pleadings an occasionally challenging read. First, at times
Prime Energy presents its arguments in a somewhat stream of consciousness style,
which presumes a vast body of pre-existing knowledge of the underlying facts
viewed exclusively from the plaintiff’s perspective. The pleadings also make
sweeping claims, which often turn out not to be entirely correct. For example, Prime
Energy has alleged both that it was provided with no text messages whatsoever from
the defendants in discovery and has suggested that Mr. Shiner refused to provide his
cellphone password. Neither of these factual averments appears to be entirely
accurate. Finally, the pleadings are littered with occasional curious non sequitur
asides such as a footnote dedicated to the alleged notoriety of sharpie pens. (Doc.
113, at 19). None of these features aides us in assessing the claims made by the
plaintiff.
2
 The description of this event illustrates the occasionally hyperbolic approach taken
by plaintiff’s counsel in this litigation. In its pleadings, Prime Energy alleges that
Shiner “threw away (‘discarded’)” the cellphone, a characterization designed to infer

                                          3
     Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 4 of 13




commonplace event in our increasingly technological workplace forms the basis for

the instant motion which makes serious charges of spoliation of evidence.

      In our view these spoliation allegations rest upon the thinnest of reeds. It

seems that at the time that Shiner replaced this cellphone in the Fall of 2017, he had

been participating as counsel in the litigation between Prime Energy and Thompson

and when he replaced this cellphone it is alleged that he did not preserve the text

messages on the cellphone that may have related to the law firm’s representation of

Thompson in matters concerning Prime Energy. However, at the time that Mr.

Shiner replaced his cellphone, the need to preserve text messages for use in this

lawsuit would not have been apparent since this lawsuit was not filed until March of

2018, some six months after this cell phone was replaced. Notwithstanding this

paucity of proof regarding the foreseeability of the need to preserve these cellphone

text messages, Prime Energy urges us to entertain spoliation hearings, forensic

examinations, and other proceedings based largely upon the replacement of this

cellphone months prior to the commencement of this litigation.

      This motion is now fully briefed and is therefore ripe for resolution. Because

we believe that Prime Energy has not made a sufficient showing to justify the



some sinister motivation. (Doc. 98, at 6). Yet it seems clear that the cellphone was
replaced some six months prior to any indication that Prime Energy intended to sue
Shiner or the Tucker Arensburg law firm, a stubborn fact which wholly undermines
the inference the plaintiff invites us to draw.

                                          4
     Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 5 of 13




extraordinary relief that it seeks, for the reasons set forth below, the motion to

compel will be denied.

      II.    Discussion

      Rulings regarding the proper scope of discovery are matters consigned to the

court’s discretion and judgment. A court’s decisions regarding the conduct of

discovery will be disturbed only upon a showing of abuse of that discretion.

Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983). This far-reaching

discretion also extends to rulings by United States Magistrate Judges on discovery

matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585
      (D.N.J. 1997). When a magistrate judge’s decision involves a
      discretionary [discovery] matter . . ., “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D. Pa. 2004) (citing Scott Paper Co. v. United
      States, 943 F. Supp. 501, 502 (E.D. Pa. 1996)). Under the standard, a
      magistrate judge’s discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc’ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J. 1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y. 1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y. 2004) (holding that a
      magistrate judge’s resolution of discovery disputes deserves substantial
      deference and should be reversed only if there is an abuse of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 2735702, at *1 (D.N.J. Sept. 27, 2010).




                                          5
     Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 6 of 13




      The exercise of this discretion is guided, however, by certain basic principles.

In this case, the plaintiff’s motion to compel seeks a hearing on alleged spoliation

claims and other related relief. In making this request, however, the plaintiff must

be mindful of the precise and exacting standards which govern spoliation claims.

“Spoliation occurs where: the evidence was in the party’s control; the evidence is

relevant to the claims or defenses in the case; there has been actual suppression or

withholding of evidence; and, the duty to preserve the evidence was reasonably

foreseeable to the party.” Bull v. United Parcel Serv., Inc., 665 F.3d 68, 73 (3d Cir.

2012). “In assessing a spoliation claim: ‘[R]elevant authority requires that four (4)

factors be satisfied for the rule permitting an adverse inference instruction to apply:

1) the evidence in question must be within the party’s control; 2) it must appear that

there has been actual suppression or withholding of the evidence; 3) the evidence

destroyed or withheld was relevant to claims or defenses; and 4) it was reasonably

foreseeable that the evidence would later be discoverable.’ ” Victor v. Lawler, No.

3:08-CV-1374, 2011 WL 1884616, at *2-3 (M.D. Pa. May 18, 2011), on

reconsideration, No. 3:08-CV-1374, 2011 WL 4753527 (M.D. Pa. Oct. 7, 2011).

      In practice, spoliation litigation rarely turns on issues relating to the first two

aspects of this four-part test. In most instances, it is self-evident that: “[1] the

evidence was in the party’s control; [and] [2] the evidence is relevant to the claims

or defenses in the case.” Bull, 665 F.3d at 73. Rather, the critical issues in assessing



                                           6
     Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 7 of 13




whether spoliation inferences are proper typically revolve around the latter two

aspects of this four-part test; namely, whether: “[3] there has been actual suppression

or withholding of evidence; and, [4] the duty to preserve the evidence was

reasonably foreseeable to the party.” Id.

      Turning first to the duty to preserve, the applicable benchmark in this regard

is whether that duty was “reasonably foreseeable to the party.” Id. “[T]he question

of reasonable foreseeability is a ‘flexible fact-specific standard that allows a district

court to exercise the discretion necessary to confront the myriad factual situations

inherent in the spoliation inquiry.’ Micron Technology, Inc., 645 F.3d at 1320.” Bull,

665 F.3d at 77-78. Thus, “[a] party which reasonably anticipates litigation has an

affirmative duty to preserve relevant evidence. Baliotis v. McNeil, 870 F. Supp.

1285, 1290 (M.D. Pa. 1994). As one court has observed in this regard:

      Whether a duty to preserve evidence is reasonably foreseeable is
      evaluated objectively. Bull, 665 F.3d at 78. “[T]he question of
      reasonable foreseeability is a ‘flexible fact-specific standard that allows
      a district court to exercise the discretion necessary to confront the
      myriad factual situations inherent in the spoliation inquiry.’ ” Id. at 77-
      78 (internal quotation omitted). “While a litigant is under no duty to
      keep or retain every document in its possession, even in advance of
      litigation, it is under a duty to preserve what it knows, or reasonably
      should know, will likely be requested in reasonably foreseeable
      litigation.” Mosaid, 348 F. Supp. 2d at 336 (internal quotation omitted).

Bozic v. City of Washington, Pa., 912 F. Supp. 2d 257, 267 (W.D. Pa. 2012). This

foreseeability requirement is expressly incorporated into Rule 37 of the Federal

Rules of Civil Procedure which provides that a spoliation inference is only

                                            7
     Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 8 of 13




warranted: “If electronically stored information that should have been preserved in

the anticipation or conduct of litigation is lost because a party failed to take

reasonable steps to preserve it.” Fed. R. Civ. P. 37(e).

      However, a finding that a party had a duty to preserve evidence which was

lost will not, by itself, warrant a finding of spoliation. The party seeking a spoliation

finding must also prove a culpable state of mind. In this respect:

     For the [spoliation] rule to apply . . . it must appear that there has been
     an actual suppression or withholding of the evidence. No unfavorable
     inference arises when the circumstances indicate that the document or
     article in question has been lost or accidentally destroyed, or where the
     failure to produce it is otherwise properly accounted for. See generally
     31A C.J.S. Evidence § 156(2); 29 Am. Jur. 2d Evidence § 177 (“Such a
     presumption or inference arises, however, only when the spoliation or
     destruction [of evidence] was intentional, and indicates fraud and a desire
     to suppress the truth, and it does not arise where the destruction was a
     matter of routine with no fraudulent intent.”). Brewer, 72 F.3d at 334
     (emphasis added). Therefore, a finding of bad faith is pivotal to a
     spoliation determination. This only makes sense, since spoliation of
     documents that are merely withheld, but not destroyed, requires evidence
     that the documents are actually withheld, rather than—for instance—
     misplaced. Withholding requires intent.

Bull, 665 F.3d at 79 (emphasis added and in original).

      Judged against these settled legal benchmarks, we find that Prime Energy

simply has not made out a sufficient threshold showing to justify the far-reaching

spoliation inquiry which it proposes. In our view this motion founders on two

insurmountable obstacles. First, there is an insufficient showing of a foreseeable

need to preserve these text messages in the Fall of 2017 when Mr. Shiner traded in



                                           8
     Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 9 of 13




his work cellphone. Second, given this lack of foreseeability, Prime Energy has not

made an adequate showing of an intent to withhold evidence on the part of the

defendants to justify a spoliation hearing. Simply put, at the time that Mr. Shiner

replaced his cellphone in September of 2017 he and his law firm were litigators, not

litigants. Shiner and the Tucker Arensburg law firm represented Mark Thompson in

litigation and other matters. However, that representational role, standing alone, does

not create a reasonable inference that all cellphone text messages needed to be

preserved into the indefinite future in the event that a litigation adversary of their

client decided months later to file a lawsuit against the law firm itself.

      Prime Energy cannot create a duty to preserve in the abstract or out of some

speculative ether. Rather it is well-settled that “[T]he question of reasonable

foreseeability is a ‘flexible fact-specific standard that allows a district court to

exercise the discretion necessary to confront the myriad factual situations inherent

in the spoliation inquiry.’ Micron Technology, Inc., 645 F.3d at 1320.” Bull, 665

F.3d at 77-78. In this case, as we confront the myriad factual situations inherent in

the spoliation inquiry, it is entirely undisputed that Prime Energy did not put the

defendants on notice of its intent to sue them prior to March 2018. Given this

complete lack of prior notice—which seems uncontested on the record before us—

the possibility that such a lawsuit might arise was not reasonably foreseeable in

September of 2017 when Mr. Shiner replaced his cellphone. Quite the contrary, the



                                           9
    Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 10 of 13




notion that Shiner and the Tucker Arensburg law firm would later be sued by Prime

Energy strikes us as entirely unforeseeable in the Fall of 2017. This lack of any

reasonable foreseeability of the need to preserve these text messages is fatal to Prime

Energy’s spoliation claims in this litigation.

      Nor can Prime Energy cobble together a speculative spoliation inference

based upon the fact that the defendants previously represented Mark Thompson in

other litigation. Notably, no one has identified any facet of the discovery in that other

litigation which would have triggered a preservation duty on the defendants to save

any text messages that Mr. Shiner may have exchanged with Thompson in the event

that a future litigant wished to obtain those text messages months or years later.

Moreover, it is hardly surprising that no one has pointed to a preservation duty

arising out of discovery demands in prior cases in which the defendants represented

Thompson since discovery requests for communications between a party and

litigation counsel in those prior cases would have run afoul of attorney-client and

work-product privileges.

      Further, the preservation obligation posited by Prime Energy is simply far too

speculative and sweeping in its reach for us to embrace. It would, in essence, impose

a duty on all attorneys to preserve all text messages with all clients for all time in

the off chance that some future litigation adversary might elect to sue the law firm.




                                           10
    Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 11 of 13




      Finally, concluding as we do that Prime Energy simply has not made a

sufficient showing of a duty to preserve these cellphone text messages, we also find

that there is insufficient evidence to warrant the suggestion of bad faith on the

defendants’ part. Conducting this fact-specific inquiry, we simply cannot conclude

that the defendants intentionally destroyed text messages when the need to preserve

those messages was completely unclear. Therefore, as to both of these elements of a

spoliation claim, Prime Energy has not made the initial showing that would be

necessary to justify spoliation discovery and hearings. Having reached these

conclusions, we will deny Prime Energy’s motion to compel in support of spoliation

discovery. (Doc. 97).

      In closing, we bring one other issue of law and technology to the attention of

the parties. As all parties know, we preside in the Middle District of Pennsylvania,

but this case is filed in the Western District of Pennsylvania. These pre-trial matters

were referred to us by the presiding district court judge, who is also located in the

Middle District of Pennsylvania. While for some time we had been routinely

receiving electronic case filing notices in this litigation, it appears that due to some

technological issues, that practice ceased in May of 2020. While we are now actively

correcting this issue, all parties should understand that any matters which you

endeavored to bring to our attention through electronic case filing since Spring 2020

may not have been received by us. Therefore, while we will review the docket to



                                          11
    Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 12 of 13




determine whether any additional matters require attention, we will also direct the

parties to file a joint status report identifying any remaining unresolved pre-trial

issues on or before October 7, 2020.

      An appropriate order follows.




                                        12
    Case 2:18-cv-00345-YK-MCC Document 133 Filed 09/23/20 Page 13 of 13




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PRIME ENERGY AND                               :     CIVIL NO. 2:18-CV-0345
CHEMICAL, LLC,                                 :
                                               :
                          Plaintiff,           :
                                               :     (Judge Kane)
             v.                                :
                                               :     (Magistrate Judge Carlson)
TUCKER ARENSBERG, P.C., et al.,                :
                                               :
                          Defendants.          :

                                       ORDER

      And now this 23d day of September 2020, in accordance with the

accompanying Memorandum, the plaintiff’s motion to compel in support of

spoliation discovery (Doc. 97) is DENIED. IT IS FURTHER ORDERED that the

parties shall file a joint status report identifying any remaining unresolved pre-trial

issues on or before October 7, 2020.



                                               S/ Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge




                                          13
